Title: To Alexander Hamilton from Tench Coxe, 12[–18] September 1792
From: Coxe, Tench
To: Hamilton, Alexander


Treasury Department, Revenue Office, September 12[–18], 1792. “The particular recapitulation I had the Honor to make of the considerations which had occured on the subject of the provision for the officers of the Revenue and the expences of collecting the same, in my letter to you of the 25th July render it unnecessary to repeat them in transmitting to you the two in-closed papers relative to that Business during the first year. One of them (indorsed A) will be found to contain such items of the former Estimate as it appeared expedient to suggest to the Consideration of the President in regard to the year, which ended on the 30th of June last.… The paper B is a draught of an act for the purpose of submission to the President containing provisions comformable with the Estimate A, and dictated by the tenor of the Arrangement, which the President was pleased to establish on the 4th Ultimo for the Current year.…”
